Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-9, 12 and 14, filed on 12/06/2021 is acknowledged. The traversal is on the ground that the patent office has not established that it would pose an undue burden to examine the full scope of the claimed invention. This is not found persuasive because for PCT national stage applications, restriction is based upon unity of invention; restriction of a national stage application does not take into account whether or not the burden on the examiner.  Thus the restriction based on the lack of unity analysis is still considered proper and made final. Claims 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention, there being no allowable generic or linking claim. Claims 1-9, 12 and 14 are currently under examination on the merits. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EP on 97/20/2016. It is noted, however, that applicant has not filed a certified copy of the EP 16180332 application as required by 37 CFR 1.55.

Claim objection
Claim 1 is objected to because of the following informalities:  “in addition” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Gray et al (WO 91/09008, of record, 008 hereafter).
Regarding claims 1, 3, 5-6 and 8-9, ‘008 discloses a liquid crystal compound having following formulae (page 1 and page 3):

    PNG
    media_image1.png
    501
    719
    media_image1.png
    Greyscale

The formulae read upon instantly claimed formula I as in claim 1 and formula I4 as in claim 8, wherein X is CN, R is an alkyl group, n is 0, L1 or L2 is F, which also satisfy all the limitations set forth in the present claims 3, 5-6 and 9.
Claims 1-3, 8-9, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Pausch et al (US 5714087, of record, 087 hereafter).
Regarding claims 1-3 and 8-9, ‘087 discloses a liquid crystal compound represented by following formula (C2/l15-23):

    PNG
    media_image2.png
    162
    463
    media_image2.png
    Greyscale

 The formula reads upon instantly claimed formula I as in claim 1 and formula I3 as in claim 8, wherein X is CN, R is an alkyl group, n is 0, L1 and L2 are H, L3 is F, which also satisfy all the limitations set forth in the present claims 2-3 and 9.
Regarding claims 12 and 14, ‘087 also discloses a liquid crystal medium and a liquid crystal display comprising the liquid crystal compound (C2/L1 to C3/L30).
Claims 1-5, 7-8, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Heckmeier et al (US 7553522, of record, ‘522 hereafter).
Regarding claims 1-5 and 7-8, ‘522 discloses a liquid crystal compound represented by following formula (C6/L5 –L50, C7/L15-L23, C10/L30, C12/L10 –L20):

    PNG
    media_image3.png
    165
    428
    media_image3.png
    Greyscale

The formula reads upon instantly claimed formula I as in claim 1 and formula I5 as in claim 8, wherein X is CF3, R is an alkyl group, n is 1, L1 to L3 are F, which also satisfy all the limitations set forth in the present claims 2-5, 7 and 9.
Regarding claims 12 and 14, ‘522 also discloses a liquid crystal medium and a liquid crystal display comprising the liquid crystal compound (C15-C17, Examples).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782